Citation Nr: 0127454	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  01-08 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee instability.  

2.  Entitlement to a rating in excess of 10 percent for a 
fragment wound of the left thigh with left knee arthritis and 
ankylosis.  

3.  Entitlement to a rating in excess of 50 percent for a 
psychiatric disability, currently characterized as 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
July 1947 and from August 1950 to October 1951.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO) that continued a 10 percent rating for left knee 
arthritis, a 10 percent rating for left thigh scar residuals 
of a shell fragment wound of Muscle Group XIV, and a 10 
percent rating for PTSD.  

The veteran moved to Alaska in February 2001.  A July 2001 
rating decision from the Anchorage, Alaska VARO increased the 
rating to 50 percent for PTSD and, after recharacterizing the 
left thigh and left knee disability, continued a 10 percent 
rating for left knee instability and a 10 percent rating for 
a fragment wound of the left thigh with left knee arthritis 
and ankylosis.  

A November 2001 letter from the veteran's attorney, which was 
received by the Board in December 2001, raised a claim for a 
total rating based upon individual unemployability.  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's left knee joint is stable with minimum 
laxity.  

2.  Left hip range of motion is 0-90 degrees, and left knee 
range of motion is 8-80 degrees.  

3.  The scars above and below the left knee are superficial 
and very faint.  

4.  The medical evidence shows no muscle damage of the muscle 
groups in the left leg and no hospitalization for left thigh 
or left knee problems since March 1945.  

5.  The medical evidence shows good left lower extremity 
strength and no atrophy, crepitation, swelling, or 
interference with sitting, standing, or driving a car.  

6.  The veteran's current global assessment function score of 
55 represents no more than mild to moderate impairment from 
PTSD with a depressive element.  

7.  The veteran lives independently and drives himself to VA 
appointments.  

8.  The veteran's speech is normal, and he maintains regular 
social contact with his adult daughter's family, two 
neighbors, and a religious study group.  

9.  The medical evidence does not show impaired impulse 
control, grossly inappropriate behavior, suicidal ideation, 
persistent danger of the veteran hurting himself or others, 
persistent delusions or hallucinations, spatial 
disorientation, or memory loss of names of close relatives, 
own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee instability are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159, 3.326(a)); 38 C.F.R. §§ 4.2, 4.71a, Diagnostic Code 
5257 (2001).  

2.  The criteria for a rating in excess of 10 percent for a 
fragment wound of the left thigh with left knee arthritis and 
ankylosis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.56, 
4.59, 4.71a, Diagnostic Code 5003, 5010, 5251, 5252, 5253, 
5256, 5260, and 5261; 38 C.F.R. § 4.73, Diagnostic Code 5314, 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805 
(2001).  

3.  The criteria for a rating in excess of 50 percent for a 
psychiatric disability, currently characterized as PTSD, are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159, 3.326(a)); 38 C.F.R. 
§§ 4.2, 4.130, Diagnostic Codes 9411, 9433, and 9434 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  38 U.S.C.A. § 5103A (West 
1991 & Supp. 2001).  In this case, the RO obtained medical 
records from the identified health care providers.  The 
veteran received VA examinations, filed lay statements with 
the RO, and declined the opportunity for a hearing.  The 
March 2000 and July 2001 rating decisions and the July 2001 
statement of the case informed the veteran of the evidence 
needed to substantiate his claims.  The duty to assist is not 
a one-way street.  If the veteran wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  Since the veteran was informed of the evidence 
needed to substantiate his claims and provided ample 
opportunity to submit such evidence, and the VA has also 
attempted to obtain such evidence, the VA has fulfilled its 
duty to assist the veteran.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  Regulations require the evaluation of 
the complete medical history of the veteran's condition.  38 
C.F.R. §§ 4.1, 4.2 (2001).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, as is the case here, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability to make a more accurate evaluation, 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2001).  


I.  Left lower extremity disabilities

The veteran's left lower extremity was injured three times 
during his first period of service.  While participating in 
ammunition and artillery practice in December 1944, he 
received two small shrapnel wounds of the left thigh from an 
explosion of faulty ammunition.  He underwent surgery for 
removal of a foreign body, and after an uneventful recovery 
over three days, returned to duty.  He was injured again in 
March 1945 when a steel fragment broke loose from a hammer 
and penetrated his lower thigh.  A March 1945 x-ray showed a 
small metallic foreign body deep in the soft tissue of the 
shaft of the femur.  Fearing greater damage, military doctors 
advised against surgery to attempt to remove the foreign 
body, and the veteran returned to duty after two days of 
treatment.  In August 1946, he sustained a severe contusion 
of the left leg and swelling and considerable tenderness in 
the region of the left knee joint when his left leg was 
caught between a whaleboat and the ship.  He was treated at 
the clinic that day and apparently returned to duty.  By the 
time of his May 1947 separation examination, his extremities 
were normal.  There were also no significant abnormalities of 
his gait or extremities at the August 1950 military 
examination, when he was recalled to active duty, or at his 
second separation examination in September 1951.  

Approximately five years after service, a March 1958 rating 
decision granted service connection and an initial 10 percent 
rating for a scar shell fragment wound of the left thigh 
since November 1957.  After a periodic VA examination in 
February 1963, a March 1963 rating decision reduced the 
evaluation to noncompensable since June 1963.  Eventually, a 
January 1977 rating decision recharacterized the disability 
and increased the rating to 10 percent for residuals of a 
shell fragment wound of the left thigh, Muscle Group XIV, 
with a retained foreign body since September 1976 and amended 
the March 1963 rating decision to include disability of the 
knee in the left lower extremity evaluation.  As a result, 
the January 1977 rating decision assigned a separate 10 
percent rating for residuals of a left knee injury with mild 
osteoarthritis since September 1976.  The October 1984 rating 
decision continued both 10 percent ratings.  The rating 
decisions from March 1958 to October 1984 became final 
because the RO notified the veteran of each of the decisions 
by letter, and he did not appeal.  See 38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).  

The June 1988 and January 1989 rating decisions continued 
both 10 percent ratings, and the veteran perfected a timely 
appeal.  A December 1989 Board decision, which affirmed the 
RO's decisions and continued the 10 percent rating for 
residuals of an injury to the left knee with osteoarthritis 
and the 10 percent rating for residuals of a shell fragment 
wound of the left thigh, Muscle Group XIV, became final 
because the veteran was notified of the decision by letter, 
and he did not appeal.  38 U.S.C.A. §§ 7104(b), 7266(a) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.1001, 20.1100 (2001).  

A March 2000 rating decision continued the 10 percent rating 
for left knee arthritis and the 10 percent rating for left 
thigh scar residuals of a shell fragment wound, Muscle Group 
XIV, and the veteran perfected a timely appeal.  Because 
Muscle Group XIV, rather than Muscle Group III, was disabled, 
the RO evaluated left knee arthritis and ankylosis with the 
service-connected left thigh disability.  After 
recharacterizing both disabilities of the left lower 
extremity, the July 2001 rating decision continued a 10 
percent rating for left knee instability and a 10 percent 
rating for a fragment wound of the left thigh with left knee 
arthritis and ankylosis.  


A.  Entitlement to a rating in excess of 10 percent for left 
knee instability

Ever since the July 2001 rating decision, left knee 
instability has been evaluated under the criteria of 
Diagnostic Code 5257.  Given the diagnoses and findings of 
record, the Board will now consider whether a rating in 
excess of 10 percent is warranted under the criteria for 
recurrent subluxation or lateral instability of the left knee 
since September 1999, when the veteran filed his application 
for an increased rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2001).  

The record does not support a higher rating because the 
veteran's left knee instability is no more than slight.  
Recurrent subluxation or lateral instability of the knee is 
rated at 30 percent if severe, at 20 percent if moderate, and 
at 10 percent if slight.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2001).  In this case, there was no laxity of the left 
knee in June 1999 and only minimal laxity in March 2001.  
Although a March 2001 x-ray demonstrated genu varus of the 
nonservice-connected right knee, the veteran subjectively 
insists that his left knee, rather than his right knee, is 
unstable.  The March 2001 VA examiner, however, objectively 
determined that the veteran's left knee joint was stable.  

For these reasons, a rating no higher than 10 percent 
continues to be warranted for no more than slight left knee 
instability.  When there is a question as  to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  The 
symptomatology associated with the veteran's left knee 
instability does not more nearly approximate the criteria for 
a higher evaluation, and the evidence is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  


B.  Entitlement to a rating in excess of 10 percent for
a fragment wound of the left thigh with left knee arthritis 
and ankylosis

Given the nature of the fragment wound of Muscle Group XIV 
and the left knee diagnoses and findings of record, the Board 
will consider whether a rating in excess of 10 percent is 
warranted under the criteria for superficial scars; 
limitation of motion and impairment of the left thigh; 
arthritis, ankylosis, and limitation of motion of the left 
knee; and injuries to Muscle Group XIV since September 1999, 
when the veteran filed his application for an increased 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5251, 5252, 5253, 5256, 5260, and 5261; 38 C.F.R. § 4.73, 
Diagnostic Code 5314, 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 (2001).  

An increased rating is not available for the superficial 
scars noted above and below the left knee at the March 2001 
VA examination because the maximum rating for superficial 
scars is 10 percent.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7803 and 7804 (2001).  

Although scars may be rated on limitation of function of the 
part affected, a rating higher than 10 percent is not 
warranted for limitation of motion or impairment of the left 
thigh.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  
The veteran is already in receipt of a rating equal to the 
maximum 10 percent available for limitation of thigh 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251 
(2001).  

In addition, the evidence does not support a higher rating 
for limitation of left thigh flexion motion or impairment of 
the left thigh with limitation of abduction motion.  Flexion 
of the thigh limited to 10 degrees warrants a 40 percent 
evaluation, to 20 degrees warrants a 30 percent evaluation, 
to 30 degrees warrants a 20 percent evaluation, and to 45 
degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2001).  Impairment of the thigh, with 
limitation of abduction motion lost beyond 10 degrees, 
warrants a 20 percent evaluation.  Impairment of the thigh, 
with limitation of adduction where one cannot cross legs, 
warrants a 10 percent evaluation.  Impairment of the thigh, 
with limitation of rotation where one cannot toe-out more 
than 15 degrees with the affected leg, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71, Diagnostic Code 5253 (2001). 
The range of left thigh motion shown at the March 2001 VA 
examination was consistent with the veteran's admitted 
ability to sit in his car to drive.  Even with flexion 
limited to 90 degrees, the veteran was still able to flex his 
left thigh well past the 30 degrees limitation and to abduct 
his left thigh well beyond the 10 degrees limitation required 
for a 20 percent rating.  

When rated for instability under Diagnostic Code 5257, as the 
left knee has been, the veteran may also be entitled to a 
separate rating for arthritis based on degenerative joint 
disease of the left knee shown by x-ray in March 2001 if 
limitation of motion meets the criteria for a zero-percent 
rating under Diagnostic Code 5260 or 5261.  VAOPGCPREC 23-97 
(July 1, 1997).  Arthritis, due to trauma, substantiated by 
x-ray findings is rated as degenerative arthritis, which if 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 (2001).  

Flexion of the leg limited to 15 degrees warrants a 30 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent evaluation; flexion limited to 45 degrees warrants 
a 10 percent evaluation; and flexion limited to 60 degrees 
warrants a noncompensable evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  Extension of the leg limited to 
45 degrees warrants a 50 percent evaluation; extension to 30 
degrees warrants a 40 percent evaluation; extension to 20 
degrees warrants a 30 percent evaluation; extension to 15 
degrees warrants a 20 percent evaluation; extension to 10 
degrees warrants a 10 percent evaluation; and extension 
limited to 5 degrees warrants a noncompensable evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  In addition, 
extremely unfavorable ankylosis of the knee in flexion at an 
angle of 45 degrees or more warrants a 60 percent evaluation.  
Ankylosis of the knee in flexion between 20 degrees and 45 
degrees warrants a 50 percent evaluation.  Ankylosis of the 
knee in flexion between 10 degrees and 20 degrees warrants 40 
percent evaluation.  Ankylosis of the knee in favorable angle 
in full extension, or in slight flexion warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2001).  

Since September 1999, the worst limitation of left knee 
motion was flexion to 80 degrees and extension to 8 degrees 
at the March 2001 VA examination.  An increased rating was 
not warranted for limitation of flexion motion or for 
ankylosis because the veteran was able to flex his left leg 
well past the 30 degrees limitation required for a 20 percent 
rating under Diagnostic Code 5260 and well past the 
"slight" limitation required for a 30 percent rating under 
Diagnostic Code 5256.  The RO was correct, however, to 
evaluate left knee arthritis as part of the service-connected 
left thigh disability because limitation of left knee 
extension motion to 8 degrees in March 2001 fell between the 
criteria for noncompensable and 10 percent ratings under 
Diagnostic Code 5261.  

Functional loss and pain due to the veteran's left thigh and 
left knee were sufficient to lift the rating to 10 percent 
but no higher.  Where evaluation is based on limitation of 
motion, as it is under Diagnostic Code 5261, the question of 
whether functional loss and pain are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

Certainly, in February 2001, the veteran ambulated with a 
walker or cane, and a VA social worker recommended in-home 
help with bathing, meal preparation, and laundry because she 
felt that the veteran was unsteady on his feet.  Since 
September 1999, the veteran has intermittently complained of 
left knee pain, and in March 2001, a VA examiner objectively 
noted pain on left knee motion.  Resolving all reasonable 
doubt in the veteran's favor, limitation of left knee 
extension motion warrants a rating of at least 10 percent.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102).  

Other considerations of functional loss and pain do not show 
that the current rating should go higher than 10 percent.  
The July 2001 grant of service connection for left hip strain 
as secondary to gait and flexion deformity of the service-
connected left knee indicated that at least some of the 
unsteadiness noted in February 2001 was due to the left hip 
disability, which has been service connected and assigned a 
separate 10 percent rating.  Pyramiding, or evaluation of the 
same manifestation under different diagnoses, is to be 
avoided.  See 38 C.F.R. § 4.14 (2001).  In any event, in 
March 2001, there was minimal laxity of the left knee, good 
left lower extremity strength, and the medical evidence 
showed no atrophy, crepitation, swelling, or interference 
with sitting, standing, or driving a car.  Thus, a rating no 
higher than 10 percent is warranted for arthritis, ankylosis, 
and limitation of left knee motion.  

The veteran's left thigh disability is current rated under 
the criteria of Diagnostic Code 5314.  Injury of Muscle Group 
XIV affects extension of knee (2, 3, 4, 5); simultaneous 
flexion of hip and flexion of knee (1); tension of fascia 
lata and iliotibial (Maissiat's) band, acting with Muscle 
Group XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2). Anterior 
thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus 
externus; (4) vastus intermedius; (5) vastus internus; (6) 
tensor vaginae femoris.  Moderate muscle injury of Muscle 
Group XIV warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (2001).  Moderate disability 
involves a through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  History 
and complaint include service department record or other 
evidence of in-service treatment for the wound, and record of 
consistent complaint of one or more of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings show entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue, some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  See 38 C.F.R. § 4.56(c)-(d) (2001). Moderately 
severe injury of Muscle Group XIV warrants a 30 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2001).  
Moderately severe disability of muscles involves a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaint include 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, record of consistent complaint of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement, and 
if present, evidence of inability to keep up with work 
requirements.  Objective findings show entrance and (if 
present) exit scars indicating track of missile through one 
or more muscle groups, indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side, and tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  See 38 C.F.R. § 4.56(c)-(d) (2001).  

A rating higher than 10 percent is not warranted because the 
veteran has no more than moderate disability of Muscle Group 
XIV.  Although a March 2001 VA x-ray revealed a single metal 
foreign body, measuring approximately 3 millimeters x 
4 millimeters x 10 millimeters, in the soft tissues anterior 
and medial to the shaft of the distal left femur, the medical 
evidence does not show a through and through wound by a small 
high velocity missile or a deep penetrating wound by a large 
low-velocity missile, with debridement, prolonged infection, 
sloughing of soft parts, or intermuscular scarring or 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound left side.  Instead, the scars above and below the 
knee were superficial and very faint, and the veteran 
reported no residual problems from shrapnel wounds, at the 
March 2001 VA examination.  Left lower extremity strength was 
good bilaterally.  Service department records and other 
evidence also do not show hospitalization for a prolonged 
period for treatment of a fragment wound.  At most, the 
veteran was hospitalized three days for treatment of the 
fragment wound in December 1944 and two days for treatment of 
the fragment wound in March 1945.  Later, his left thigh and 
left knee were normal at military examinations in May 1947, 
August 1950, and September 1951, and the record shows no 
hospitalization for left thigh or left knee problems since 
March 1945.  Although the veteran has consistently complained 
of left thigh and left knee pain, the objective medical 
evidence does not demonstrate impairment of the left thigh 
and left knee.  In March 2001, there was good left lower 
extremity strength, and the medical evidence showed no muscle 
damage of the muscle groups in the left leg, atrophy, 
crepitation, swelling, or interference with sitting, 
standing, or driving a car.  A rating higher than 10 percent 
is not warranted under the criteria of Diagnostic Code 5314.  

For all of the foregoing reasons, a rating no higher than 10 
percent continues to be warranted for the fragment wound of 
the left thigh with left knee arthritis and ankylosis.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.7 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  


Entitlement to a rating in excess of 50 percent for a 
psychiatric disability,
currently characterized as PTSD

The veteran served on a ship in the Pacific during World War 
II and in Korea during the Korean War.  Although he was not 
in combat during World War II, he reported emotional trauma 
from being unable to rescue sailors from a burning aircraft 
carrier that had been hit with a torpedo.  While in service, 
he was also saddened to learn of the deaths of three 
childhood friends who had died in combat.  

A March 1998 rating decision granted service connection and 
an initial 10 percent rating for PTSD since August 1997.  
This rating decision became final because the RO informed the 
veteran of the decision by letter, and he did not appeal 
within the prescribed time period.  See 38 U.S.C.A. § 7105(c) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).  Over 
sixteen months went by before the veteran filed an 
application for an increased rating in September 1999.  A 
March 2000 rating decision continued the 10 percent rating 
for PTSD with dysthymia, and the veteran perfected a timely 
appeal.  Although a July 2001 rating decision increased the 
rating for PTSD to 50 percent since September 1999, the claim 
for a rating in excess of 50 percent remains before the Board 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The veteran's PTSD has always been evaluated under the 
criteria of Diagnostic Code 9411.  Given the diagnoses and 
findings of record, the Board will consider whether a rating 
in excess of 50 percent is warranted under the criteria for 
PTSD, dysthymic disorder, and major depressive disorder since  
September 1999, when he filed his application for an 
increased rating.  See 38 C.F.R. § 4.130, Diagnostic Codes 
9411, 9433, and 9434 (2001).  

The rating criteria for PTSD, dysthymic disorder, and major 
depressive disorder state that a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411 (2001).  

A rating higher than 50 percent is not warranted because the 
veteran's psychiatric symptoms do not manifest as total 
occupational and social impairment.  The veteran's PTSD and 
depression symptoms were stable in April 2000, and the April 
2001 VA examiner characterized the veteran's PTSD and 
dysthymia as no more than mild to moderate.  Unfortunately, 
the single episode that might have reached a major depressive 
disorder level was not well documented and could not form the 
basis for a higher rating.  In any event, the April 2001 
global assessment function score of 55 represented no more 
than mild to moderate impairment from PTSD with a depressive 
element.  The veteran's overall disability increased only if 
all of his physical disabilities, including asthma, bladder 
neck obstruction, hyperlipidemia, hypertension, obesity, 
coronary artery disease, chronic obstructive pulmonary 
disease, and orthopedic disorders were included.  

The veteran's psychiatric symptoms do not manifest as 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood or an inability to 
establish and maintain effective relationships.  Although 
poorly documented, the record shows that the veteran 
experienced depression and anxiety in early 2001 when demands 
were placed on him, and he was easily frustrated and quick to 
flare up.  In May 2000, he reported that PTSD, mood swings, 
and depression were adequately helped as long as he had 
medication and counseling.  Interestingly, in December 2000, 
a VA nurse noted that the veteran had a history of his mood 
becoming more depressed during the winter months from lack of 
light and recommended that he relocate to a residence that 
offered more light and the possibility for exposure to more 
sun during the winter months, which he apparently did.  
Although the veteran claimed to have no close friends as 
recently as October 2000, he reported later to a April 2001 
VA examiner that he had regular social contact with his adult 
daughter's family, two neighbors, and a religious study 
group, which he had started.  

Moreover, the veteran's psychiatric symptoms do not manifest 
as impaired impulse control, grossly inappropriate behavior, 
suicidal ideation, or persistent danger of hurting self or 
others.  The veteran consistently denied suicidal and 
homicidal ideation at VA clinic visits from September 1998 to 
April 2001.  

In addition, the veteran's psychiatric symptoms do not 
manifest as obsessional rituals which interfere with routine 
activities or as an intermittent inability to perform 
activity of daily living, including maintenance of minimal 
personal hygiene.  Although an October 2000 VA examiner noted 
that the veteran neglected his personal appearance and 
hygiene, a March 2001 VA examiner noted that the veteran 
lived alone and was independent in his activities of daily 
living.  Help with bathing, meal preparation, and laundry was 
advised by a VA nurse in February 2001 solely because the 
veteran was unsteady on his feet.  In any event, the veteran 
has shown that he was able to start a religious study group, 
and as recently as April 2001, he was still able to drive 
himself to the VA clinic.  

A higher rating is not warranted because the veteran's 
symptoms do not manifest as near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively.  He was calm and mellow at the 
March 2001 VA examination, and he showed no undue anxiety or 
depression at the April 2001 VA examination.  He has 
continued to maintain his normal social and driving 
activities.  Further, the veteran's psychiatric symptoms do 
not manifest as intermittently illogical, obscure, or 
irrelevant speech; gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
spatial disorientation; or memory loss of names of close 
relatives, own occupation, or own name.  He has been oriented 
since September 1998, and he has continued to drive himself 
to VA appointments.  His speech was normal in September 1998, 
and he was calm and cooperative and made fair eye contact in 
November 1998.  In April 2001, he was able to make eye 
contact, relate to the VA examiner in a direct fashion, and 
talk in a logical and goal-directed manner.  Although he has 
complained of memory loss and some memory loss was noted at 
VA clinic visits from October 2000, examiners noted a history 
of a childhood learning disorder, and the veteran has shown 
that he is able to describe his former work in construction, 
his current relationship with his adult children, and how he 
felt upon hearing of the deaths of three hometown friends 
during World War II.  

For all of the foregoing reasons, a rating no higher than 50 
percent continues to be warranted for the veteran's 
psychiatric disability, currently characterized as PTDS.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.7 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that left knee instability, the fragment wound of the 
left thigh with left knee arthritis and ankylosis, or PTSD 
markedly interfere with employment or cause frequent 
hospitalizations.  The veteran was hospitalized in January 
1999 for nonservice-connected left shoulder surgery and from 
August 1999 to September 1999 for treatment of non-service 
connected pneumonia.  In March 2001 and April 2001, the 
veteran also admitted that he had retired from construction 
work due to breathing difficulties, which are not service-
connected.  Referral for extraschedular consideration is 
therefore not currently warranted.  



ORDER

Entitlement to a rating in excess of 10 percent for left knee 
instability is denied.  

Entitlement to a rating in excess of 10 percent for a 
fragment wound of the left thigh with left knee arthritis and 
ankylosis is denied.  

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

